  8:20-cv-00357-RGK-PRSE Doc # 15 Filed: 02/02/21 Page 1 of 1 - Page ID # 49




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN G. SMITH,

                    Plaintiff,                              8:20CV357

       vs.
                                                              ORDER
RICK EBERHARDT, Pierce County
Shariff; JASON DWINELL, Wayne
County Shariff; and COUNTY
DEPUTY'S,

                    Defendants.


       This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis (Filing 14). Plaintiff filed a Notice of Appeal (Filing 13) on February
1, 2021. Plaintiff appeals from the court’s Judgment dated January 26, 2021 (Filing
9). Upon review of Plaintiff’s Motion for Leave to Appeal in Forma Pauperis, the
court finds Plaintiff is entitled to proceed in forma pauperis on appeal.

      IT IS ORDERED that:

      1.     Plaintiff’s Motion for Leave to Appeal in Forma Pauperis (Filing 14) is
granted.

     2.     The clerk’s office is directed to provide the Eighth Circuit Court of
Appeals with a copy of this order.

      Dated this 2nd day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
